Citation Nr: 1412404	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot disability (claimed as stress fractures), to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Los Angeles, California.

In September 2009, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  In October 2009, he submitted a statement asking that instead he be afforded a video conference hearing at the RO.  In September 2011, he submitted a response form withdrawing his hearing request in writing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In November 2011, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for service connection for right eye blindness and a left eye injury.  Thus, this matter is no longer before the Board. 

In a decision dated in December 2011, the RO granted service connection for intervertebral disc syndrome with degenerative arthritis, claimed as a back condition, which constitutes a complete grant of the benefits sought with respect to this issue.  The appeal as to this issue is therefore resolved.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

In June 2011, the Veteran was afforded a VA examination for his claimed bilateral foot disability.  At that time, the examiner determined that the Veteran did not have stress fractures in his feet, but did diagnose bilateral ankle strain, plantar fasciitis, osteoarthritis, and a condition of the first metatarsophalangeal joint (1st MTPJ).  As the examiner did not provide an etiological opinion regarding the Veteran's bilateral foot disability, a new examination is warranted.  In addition, the Veteran's VA treatment records suggest that the neuropathy from his service-connected back disability is associated with his chronic foot pain, therefore this theory of entitlement must also be addressed in the new opinion.

The Board notes that as the Veteran has not received Veterans Claims Assistance Act (VCAA) notice as to the issue of service connection for a bilateral foot disability secondary to his service-connected back disability, corrective action should be taken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice regarding his claim for service connection for a bilateral foot disability, including  as secondary to a service-connected back disability.

2.  Then schedule a VA orthopedic examination for a medical nexus opinion concerning the etiology and date of onset of all disabilities currently affecting the Veteran's bilateral feet.  All necessary diagnostic testing and evaluation should be performed, and the claims file must be made available to and reviewed by the examiner.

(a) Based on the examination and review of the record, the examiner should provide an opinion as to the etiology of any current bilateral foot disability, including the likelihood (very likely, as likely as not, or unlikely) that this disability had its onset in service, or is otherwise related to his service.

(b) If the answer to the above is negative, the examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed bilateral foot disability was either (a) caused by, or (b) aggravated by the Veteran's service-connected back disability, including any associated neuropathy.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




